Citation Nr: 0632711
Decision Date: 10/20/06	Archive Date: 01/31/07

DOCKET NO. 01-02 511A                       DATE OCT 20 2006

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for metrorrhagia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The RO denied service connection for metrorrhagia.

In December 2005, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

FINDING OF FACT

Competent evidence of a nexus between the post-service diagnosis of metrorrhagia and service is not of record.

CONCLUSION OF LAW

Metrorrhagia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183

- 2 



(2002). In Pelegrini v. Principi,18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim. The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini V" Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been satisfied by the July 2004 letter sent to the veteran. In the July 2004 letter, VA informed the veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of the evidence necessary to substantiate a claim for service connection. In her personal statement received in March 2001, the veteran stated that she incurred her current condition while in service. She explained that medication and treatment was provided during service for abnormal bleeding, but the condition still persists today. This establishes that the veteran is aware of the type of evidence necessary to substantiate a claim for service connection.

As to informing the veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency. It also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. The July 2004 letter stated that she would need to give VA enough information about the records so that it could obtain them for her.

- 3 



Finally, she was told to submit any evidence in her possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, as required by
38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In the present case, the veteran did not receive a VCAA compliant letter until after the unfavorable decision. The Board finds that any defect with respect to the timing of the VCAA notice requirements is harmless error. The content of the July 2004 letter provided to the veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.P.R. § 3.159(b) regarding VA's duty to notify and assist. She was provided an opportunity at that time to submit additional evidence. Statement of the case and supplemental statement of the cases were issued in May 2000, November 2004, and June 2006, which gave her an additional 60 days to submit evidence. Thus, the Board finds that the actions taken by VA have essentially cured the error in the timing of the notice. Further, it finds that the purpose behind the notice requirement has been satisfied because the veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim. For these reasons, it is not prejudicial to the veteran for the Board to proceed with the appeal. See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include the following: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. In the present appeal, an April 2006 letter to the veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

- 4 



VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2006). In connection with the current appeal, VA has obtained the veteran's service medical records, VA outpatient treatment records dated September 1999 to June 2001, August 2001 to August 2003, and private treatment records from January 2000 to February 2000 and from December 2000. VA also provided the veteran with an examination in connection with her claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim. Therefore, no further assistance to the veteran with the development of evidence is required, nor has the delayed notice of the VCAA resulted in any prejudice to the veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The veteran asserts that while in service she developed metrorrhagia. The veteran's service medical records reflect complaints of continuous bleeding while on DepoProvera in 1996. After separation from service, the veteran continued to complain of moderate to severe bleeding while on Depo-Provera. She attributes her current condition to service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumptive period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488,

- 5 



498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.. 38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board finds that it is clear from the evidence of record that the veteran has a competent medical diagnosis of metrorrhagia. See Gilpin v. West, 155F.3d 1353 (Fed. (Cir. 1998) holding VA's interpretation of the provisions of 38 U.S.C.A. § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski,2 Vet. App. 141 (1992) (the law limits entitlement to service-related diseases and injuries to cases where the underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had its onset in or is otherwise related to active service, involves competent medical evidence as to medical causation. Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). There is no clinical evidence of record suggesting a link between the veteran's period of service and her current diagnosis of metrorrhagia. Service medical records reflect complaints and treatment associated with metrorrhagia. VA treatment notes reflecting treatment for metrorrhagia do not specifically comment on the etiology of the disorder, but do reflect a history of spotting and severe bleeding when the veteran is given Depo- Provera shots.

Furthermore, a fee-basis VA examination was provided to the veteran in July 1999. In rendering his opinion, the examiner relied on a medical history provided by the veteran and a physical examination. The veteran stated during the examination that she has regular periods with a seven day bleeding period. She explained that there is no pain associated with the condition, but the "abnormal bleeding" lasts on average seven to eight days. The veteran described her bleeding to the examiner as

- 6 



moderate to severe, requiring five to seven pads per day. The examiner noted l.Jpon physical examination of the veteran that the external genitalia were normal and the bimanual exam revealed a normal size uterus in normal position. The examiner diagnosed the veteran with "irregular periods caused by depo-provera, now resolved." The Board notes that the veteran has been diagnosed as having metrorrhagia, and has continued to suffer from "abnormal bleeding" since the July 1999 VA examination.

In December 2005, the Board remanded the claim to schedule the veteran for another VA exam. The December 2005 remand specifically stated that the "[t]he examiner should particularly assess the veteran's service medical records in relation to post-service medical records (including the veteran's assertion that she had very
.discomforting menstrual cycles after the LEEP), and determine whether it is at least as likely as not that any metrorrhagia was incurred in or related to service." A V A exam was scheduled on April 13, 2006, but the veteran failed to report to the exam. A representative from the RO notified the veteran via telephone of the missed appointment. According to the April 2006, Report of Contact, the representative offered to reschedule her for another exam. The veteran explained that she did not want to have another VA exam. The representative explained to her that the claim would be rated on the information currently in the file. The veteran stated for the RO to do that, but not to schedule another VA exam. The Board must rely on the medical evidence currently associated with the claims file. Therefore, there is no competent opinion in the claims file that has attributed the veteran's metrorrhagia as being related to service.

The Board is aware of the veteran's contentions that her metrorrhagia is somehow etiologically related to service; however, as the record does not reflect that the veteran possesses a recognized degree of medical knowledge, her assertions as to the existence, nature and etiology of the current diagnosis are not competent. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In the absence of competent medical evidence linking the veteran's current diagnosis to service, service connection for metrorrhagia is denied.

- 7 



Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for metrorrhagia, and there is not doubt to be resolved. See Gilbert v. Derwinski, 1 Vet. App. 49,55 (1990).

ORDER

Service connection for metorrhagia is denied

	JAMES  L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


- 8 



